Case 8:00-cr-00196-JDW-JSS Document 182 Filed 12/23/20 Page 1 of 5 PageID 667




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                                Case No: 8:00-cr-196-T-27JSS

OSVALDO RUBIO
                                              /

                                             ORDER

       BEFORE THE COURT are Defendant’s Motion to Reduce Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A) (Dkt. 179), and the United States of America’s response in opposition

(Dkt. 181). Upon consideration, the motion is DENIED.

       After a jury trial, Rubio was convicted of conspiracy to possess with the intent to distribute

approximately 1000 grams of cocaine (Count One), and possession with the intent to distribute

1000 grams or a mixture of substance containing detectable amounts of cocaine (Count Two).

(Dkt. 106). He was sentenced to concurrent terms of 327 months, followed by four years of

supervised release. (Dkts. 119, 120). The Eleventh Circuit Court of Appeals affirmed his

convictions and sentence. United States v. Rubio, 317 F.3d 1240 (11th Cir. 2003); (Dkts. 121, 138).

His motion to vacate under 28 U.S.C. § 2255 was dismissed, and the Eleventh Circuit affirmed the

dismissal. (Dkt. 143). His subsequent motions to vacate his sentence and convictions were denied.

(Dkts. 148, 149); Rubio v. United States, Case No. 8:09-cv-731-T-27EAJ, ECF: 2; Rubio v.

Warden, FCC Coleman USP, Case No. 5:10-cv-347-Oc-10TBS, ECF: 20. And his motion for a

reduction in sentence based on Amendment 782 was denied. (Dkt. 164).

       Rubio seeks a reduction in sentence based on what he contends are “extraordinary and

compelling reasons.” (Dkt. 179). He asserts that he is “67 years old, has served over 19 years of

his sentence, and suffers from medical conditions that increase his risk for severe illness from

COVID-19.” (Id. at 1). Specifically, he asserts that he “suffers from obesity,” has been “diagnosed



                                                  1
Case 8:00-cr-00196-JDW-JSS Document 182 Filed 12/23/20 Page 2 of 5 PageID 668




with hypertension and asthma, and has a history of smoking.” (Id. at 6). He contends that these

conditions, combined with his age, “place him at particular risk from COVID-19, and his

incarceration enhances that risk.” (Id. at 11). The United States opposes the motion because Rubio

has not established extraordinary and compelling circumstances, the Bureau of Prisons (BOP) “has

implemented a COVID-19 action plan to minimize the risk of transmission into and throughout its

facilities,” and the § 3553(a) factors do not support a reduction in his sentence. (Dkt. 181). Upon

review, Rubio’s motion is due to be denied.

         The First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow a defendant to seek

compassionate release after fully exhausting administrative remedies available to him following

the failure of the BOP to bring a motion on his behalf, or 30 days after the warden receives the

request to bring such a motion, whichever is earlier. See First Step Act of 2018, § 603(b). 1 Rubio

provides documentation reflecting that he filed a request with the prison to bring a motion for

compassionate release on his behalf more than 30 days ago. (Dkt. 179-1 at 5). That request, and

his administrative appeal, were denied. (Id. at 2-3). In both denials, the facility administrator found

Rubio ineligible for compassionate release due to an Immigration and Customs Enforcement (ICE)

detainer. (Id.). Notwithstanding, the United States concedes, and this Court agrees, that the merits

of Rubio’s request should be considered. 2 (Dkt. 181 at 10).

         While the First Step Act provides for a sentence reduction based on “extraordinary and

compelling reasons,” the reduction must be “consistent with applicable policy statements issued

by the [United States] Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The Sentencing


         1
          The exhaustion requirement cannot be waived. See, e.g., United States v. Smith, No. 8:17-cr-412-T-36, 2020
WL 2512883, at *4 (M.D. Fla. May 15, 2020) (finding that the court “does not have the authority to excuse the
exhaustion or lapse requirement in § 3582(c)(1)(A), even in the midst of the COVID-19 pandemic”).
          2
            Although the parties do not address the effect of the ICE detainer on Rubio’s eligibility for compassionate
release, there is no regulatory, statutory or judicial authority rendering an inmate with an immigration detainer
ineligible for compassionate release. See, e.g., United States v. Pompey, No. CR 97-0638 RB, 2020 WL 3972735, at
*5 (D.N.M. July 14, 2020) (finding the court may grant a motion for “compassionate release and order immediate
release from BOP custody to ICE”).



                                                          2
Case 8:00-cr-00196-JDW-JSS Document 182 Filed 12/23/20 Page 3 of 5 PageID 669




Commission promulgated its policy statement in U.S.S.G. § 1B1.13. The application notes to §

1B1.13 list four circumstances as extraordinary and compelling under § 3582(c)(1)(A): (A) a

serious medical condition; (B) advanced age and deteriorating health; (C) family circumstances;

and (D) an extraordinary and compelling reason other than, or in combination with, (A)-(C), as

determined by the Director of the BOP. § 1B1.13, cmt. n.1.

         None of the reasons offered by Rubio fall within these circumstances. First, although his

medical records confirm that he suffers from underlying health conditions (Dkt. 179-2 at 2-10), he

does not provide documentation demonstrating that he suffers from a terminal illness or that his

medical conditions substantially diminish his ability to provide self-care. 3 See U.S.S.G. § 1B1.13,

cmt. n.1. Rather, the record reflects that his health conditions are regularly treated with medication

and remain under observation by medical personnel. (Dkt. 179-2). Second, although he is at least

65 years old, he fails to demonstrate, through documentation, that he is experiencing a serious

deterioration in physical or mental health. Third, he has not presented family circumstances to

justify compassionate release. Last, to the extent Rubio contends that his age, “alone or in

combination with [his] medical conditions, is another basis for relief” (Dkt. 179 at 13-14), his

circumstances do not warrant a reduction in sentence under application note (D), especially when

considering the factors listed in the BOP’s Program Statement 5050.50, available at



         3
           See, e.g., United States v. Higginbotham, No. 3:12-cr-125-J-34JRK, 2020 WL 6393836, at *1 (M.D. Fla.
Nov. 2, 2020) (denying compassionate release to an inmate suffering from obesity and asthma, and finding that these
conditions do not qualify as extraordinary conditions); United States v. Anderson, No. 2:16-cr-92-RDP-JEO, 2020
WL 5513419, at *3 (N.D. Ala. Sept. 11, 2020) (finding no extraordinary and compelling reason for release even
though the defendant was obese and “at a greater risk of suffering from COVID-19”); United States v. Hayes, No.
3:18-cr-37-J-34JBT, 2020 WL 3611485, at *2 (M.D. July 2, 2020) (holding obesity and hypertension “alone or in
combination with Covid-19” are not extraordinary); United States v. Copeland, No. 3:11-cr-281-J-34JBT, 2020 WL
4193554, at *2 (M.D. Fla. July 21, 2020) (finding that hypertension treated by medication is “hardly an extraordinary
condition” warranting release); United States v. Heromin, No. 8:11-CR-550-T-33SPF, 2019 WL 2411311, at *1-2
(M.D. Fla. June 7, 2019) (noting that defendants cannot “self-diagnose their own medical conditions” and denying
compassionate release due to absence of corroboration from medical provider that defendant is unable to provide self-
care or suffers a serious medical condition).




                                                         3
Case 8:00-cr-00196-JDW-JSS Document 182 Filed 12/23/20 Page 4 of 5 PageID 670




https://www.bop.gov/policy/progstat/5050_050_EN.pdf. (last accessed Dec. 22, 2020), and 18

U.S.C. § 3553(a).

         As for his contention that extraordinary and compelling reasons exist because

“incarceration enhances” the risks associated with COVID-19 (Dkt. 179 at 11), courts in this

Circuit, with which I agree, have held that “general concerns about possible exposure to COVID-

19 do not meet the criteria for an extraordinary and compelling reason under U.S.S.G. § 1B1.13.”

See Smith, 2020 WL 2512883, at *4. And to the extent he contends that district courts have

discretion to determine whether a defendant has presented an extraordinary and compelling reason

independent of U.S.S.G. § 1B1.13 (Dkt. 179 at 14, 17-19), courts in this Circuit, also with which

I agree, have rejected that contention. 4 See, e.g., United States v. Willingham, No. CR 113-010,

2019 WL 6733028, at *1 (S.D. Ga. Dec. 10, 2019). Even if district courts have discretion to

independently determine what constitutes an extraordinary and compelling reason, Rubio has

failed to demonstrate an adequate basis to warrant compassionate release. And although he cites

the sentencing factors in 18 U.S.C. § 3553, in the absence of an extraordinary and compelling




         4
           Rubio’s reliance on United States v. Brooker, 976 F.3d 228 (2d Cir. 2020) is unpersuasive. In Brooker, the
Second Circuit held that “despite Application Note 1(D), the First Step Act freed district courts to exercise their
discretion in determining what are extraordinary circumstances.” Id. at 234. The court explained that “[b]ecause
Guideline § 1B1.13 is not ‘applicable’ to compassionate release motions brought by defendants [as compared to those
brought by the Bureau of Prisons], Application Note 1(D) cannot constrain district courts’ discretion to consider
whether any reasons are extraordinary and compelling. . . . The only statutory limit on what a court may consider to
be extraordinary and compelling is that ‘[r]ehabilitation . . . alone shall not be considered an extraordinary and
compelling reason.’” Id. 236, 237-38 (quoting 28 U.S.C. § 994(t)) (emphasis and alterations in original). First, Brooker
is not binding authority. See Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th. Cir. 1981) (“Under the
established federal legal system the decisions of one circuit are not binding on other circuits.”). Second, the Eleventh
Circuit has not determined that U.S.S.G. § 1B1.13 does not apply to compassionate release motions brought by
defendants. See United States v. Griffin, 815 F. App’x 503, 504 (11th Cir. 2020) (noting that district courts must “find
that a reduction is consistent with applicable policy statements issued by the Sentencing Commission” before reducing
a term of imprisonment).




                                                           4
Case 8:00-cr-00196-JDW-JSS Document 182 Filed 12/23/20 Page 5 of 5 PageID 671




reason or another basis to warrant a reduction, this Court declines to reduce his sentence. 5 See 18

U.S.C. § 3582(c)(1).

         In summary, the reasons Rubio asserts for compassionate release are not encompassed

within the “extraordinary and compelling” circumstances in the policy statement of § 1B1.13, even

if considered in combination with the criteria in the application notes, and are therefore

inconsistent with the policy statement in § 1B1.13. Accordingly, relief cannot be granted, and the

motion is DENIED.

         DONE AND ORDERED this 23rd day of December, 2020.

                                                       /s/ James D. Whittemore
                                                       JAMES D. WHITTEMORE
                                                       United States District Judge

Copies to: Defendant, Counsel of Record




         5
            Even if extraordinary and compelling reasons exist, the section 3553(a) factors do not weigh in favor of
Rubio’s release. Those factors aid the court in imposing a sentence that is “sufficient, but not greater than necessary .
. . to reflect the seriousness of the offense and to promote respect for the law, the need for adequate deterrence, the
need to protect the public, and the need to provide the defendant with educational or vocational training, medical care,
or other correctional treatment.” United States v. Powers, 790 F. App’x 176, 182 (11th Cir. 2019) (citing 18 U.S.C. §
3553(a)). In addition to these factors, “[t]he court must also consider the nature and circumstances of the offense and
the history and characteristics of the defendant . . . .” United States v. Gonzalez-Villanueva, 810 F. App’x 809 (11th
Cir. 2020) (citations omitted). Indeed, Rubio’s criminal history is extensive. See (Dkt. 158 at ¶¶ 35-41). When he was
sentenced in this case, he was 48 years old, had been designated a career offender under the Sentencing Guidelines,
and was in a criminal history category six, the highest criminal history category. Reducing his sentence, therefore,
would not reflect the seriousness of his offense, promote respect for the law, provide just punishment for his past
behaviors, or adequately deter criminal conduct in the future.



                                                           5
